DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 19 November 2020 has been entered; claims 1, 3, 5, 7, and 9-15 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 6-10 of the Remarks, filed 19 November 2020, with respect to the rejection of claims 1-14 under 35 USC 112(b) and the rejection of claims 1-14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 USC 112(b) and the rejection of claims 1-14 under 35 USC 102(a)(1) have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 8-10 of the Remarks, filed 19 November 2020, with respect to the 103 rejections of the claims over Yagi have been fully considered but they are not persuasive for the reasons discussed in detail on Pages 5-6 below.  In an alternative form of the 103 rejection, the Examiner also includes Kanaki with Yagi, to specifically meet the limitations pertaining to the degree of substitution of the cellulose acetate.  Lastly, the Examiner found reference Nakamura (cited and discussed in the Conclusion section), which appears to be relevant to Applicant’s invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, the limitations which lack support in Applicant’s Specification are: 1) “A filtering medium containing…” as the intended use limitations “for selective adsorption of blood components” has been removed, suggesting that the filtering medium of claim 1 is now open to any technology, which is not consistent with how the filtering medium is discussed in the Specification; 2) an average pore diameter is 0.1 to 27 µm”, as Paragraph [0028] teaches an upper bound of 50 micron and Table 2 Example 3 with a an average (through-hole) pore diameter of 27.3 µm does not provide support for “27 µm”; and 3) “a substitution degree of an acyl group included in the cellulose acylate is within a range of 2.63 to 2.9” appears to be unsupported, as the discrete value of 2.63 appears to be in error, as the “CAP” material appears to have a combined substitution degree of 2.63 from the propionyl group and 0.15 from an acetyl group, totaling 2.78 (see first entry of Table 2). 
With respect to claim 15, the limitations which lack support in Applicant’s Specification are: “two or more kinds of acyl groups selected from the group consisting of an acetyl group, a proprionyl group, and a butyryl group”.  The only place in the Specification which appears to 
Regarding claims 3, 5, 7, and 9-14, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US Pub. 2004/0253204) or Yagi et al. (US Pub. 2004/0253204) in view of Kanaki et al. (U.S. Patent Publication # 2016/0129176) as evidenced by Shibata et al. (U.S. Patent Publication # 2019/0126238).
2/g [0069], which clearly encompasses the range of 1.0 to 100 m2/g as claimed.
Yagi does not teach that the cellulose acetate has a degree of substitution consistent with the recited range; however, it is submitted that the recited range in degree of substitution is not critical to the performance of the filtering medium.  A teaching of “cellulose acetate” necessarily implies a degree of substitution of the one to three reactive hydroxyl groups of cellulose.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As shown by Applicant’s own Specification in Table 2, a lower degree of substitution allows for a 100% removal of leukocytes (see Example 5).  
Also, the Examiner points to Example 3, which exhibited 96% leukocyte removal, has a degree of substitution consistent with that which is claimed; Example 3 has the same leukocyte-removal percentage as a cellulose acetate filtering material having a degree of substitution of 1.12 (see Example 10), a worse leukocyte-removal percentage than Example 9 which has a cellulose acetate degree of substitution of 2.01 (discussed by Applicant in the Remarks), and only a percentage point higher than a cellulose acetate filtering material having a degree of substitution of only 0.5 (see Example 11).  Additionally, Example 13 (degree of substitution of (2.63+0.15 = 2.78) has the same leukocyte-removal percentage as Example 9, which has a cellulose acetate degree of substitution of 2.01.  Therefore, while the leukocyte-removing capability may in fact be affected by the degree of substitution of cellulose acetate, it appears to be influenced by other factors as well, for example pore size or thickness of the filtering material, etc. 

Kanaki teaches a blood filter comprising a cellulose triacetate resin porous element (Abstract; Paragraphs [0035-0044]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the generic teaching of “cellulose acetate” of Yagi with the cellulose triacetate of Kanaki, because Yagi discloses that the filtering medium is used to remove leukocytes (Abstract) and that the filtering material is not particularly limited so long as blood cells are not easily impaired [0067], while Kanaki teaches that the blood filter removes leukocytes [0001], wherein cellulose triacetate is defined as having a degree of substitution of 2.8 to 2.9 (see Shibata [0040]), a discrete range within “2.63 to 2.90”. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Yagi or Yagi/Kanaki does not teach the “glass transition temperature” as is determined by the process explained in paragraphs [0014-0016] of the disclosure; however, the cellulose acetate of Yagi renders obvious the recited cellulose acetate. The glass transition temperature of a material is an inherent property of the material. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. And, further, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
With respect to claim 10, Yagi or Yagi/Kanaki teaches that the filtering medium is a nonwoven fabric or membrane [0007, 0030, 0067].
With respect to claim 11, Yagi or Yagi/Kanaki teaches that the filtering media is a nonwoven fabric [0007, 0030, 0067] having an average fiber diameter of 1nm to 5µm [0071].
With respect to claim 14, Yagi or Yagi/Kanaki teaches that the material is configured for use in a filter medium wherein the media fills a blood filter [0100].

Additionally, although Yagi or Yagi/Kanaki fails to incorporate additional 1 and/or 2 methylene groups in addition to the acetyl group, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed cellulose acetate with proprionic and/or butyric groups. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakamura et al. (U.S. Patent Publication # 2006/0175257), in which is disclosed a porous cellulose filter medium (Paragraphs [0027, 0117]) which is substituted to obtain a degree of substitution of 2.6 to 3.0 (Paragraphs [0064, 0075, 0132-0140]).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        17 February 2021